Title: Marine Committee to the Commissioners, 10 June 1778
From: Continental Congress, Marine Committee,Lee, Richard Henry
To: First Joint Commission at Paris,Adams, John


     
      Honorable Gentn
      York in Penna June 10th 1778
     
     There is wanted for A fifty Six Gun Ship now building at Portsmouth in the State of New Hampshire, Twenty eight 24 pounders Cannon and Twenty eight 18 Pounders which We request you will order to be shipped for that Port or the Port of Boston by the first Opportunity. Should the Continental Frigates Boston and Providence be in France when this gets to hand they may take in those Cannon and in that case you will please to ship an equal number of each Size Sufficient to Ballast Said Frigates, as we shall have Occasion for more than will be wanted for the 56 Gun ship. We request your attention to this business and are Honorable Gentn with great respect Your very Obedt. servants,
     
      Richard Henry Lee. C.M.
     
    